I cannot concur in the opinion of the majority. I fully concur in all that is said about the necessity for obedience to rules, but I see nothing in the case to warrant the conclusion that the deceased violated any rule. I see nothing in the case that required or permitted him to flag the cars on track No. 5. He was working on a car on track No. 4. The rule required him to flag it as he was working on the car and he was working under a flag on track No. 4. Without any reference to the completion of his work and simply because track No. 4 was needed for other purposes, he and his flag were ordered off of track No. 4. He was warned that track No. 4 was *Page 240 
needed. It was for the jury to say whether, under the circumstances, track No. 4 was needed for immediate use. He left track No. 4 and went to track No. 5. The two tracks were very near together. To step away from track No. 4 was to step toward track No. 5. The rule did not permit him to flag track No. 5. Was it negligence not to warn him that the engine would come on track No. 5 instead of track No. 4? That, in my judgment, was a question for the jury.